Citation Nr: 0637227	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  04-20 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a compensable evaluation for service-connected 
bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Rose, Counsel 






INTRODUCTION

The veteran had active military service from July 1963 to 
December 1966.  

This matter arises from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut that denied an increased evaluation for 
bilateral hearing loss.  The file was subsequently 
transferred to the RO in Boston, Massachusetts.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a February 2004 written statement, the veteran indicated 
that he received treatment for his hearing problems at a VA 
medical facility in Jamaica Plain, Massachusetts from 
November 2003 through January 2004.  The record does not 
include these treatment records.  The RO must obtain the 
treatment records from November 2003 before adjudication on 
the merits.  

Accordingly, the case is REMANDED for the following action:

1.	Any pertinent VA or other inpatient or 
outpatient 
treatment records, since November 2003 at 
VA hospital in Jamaica Plain, 
Massachusetts, should be obtained and 
incorporated in the claims folder.  All 
attempts to procure records should be 
documented in the file.

2.  After completing any additional 
development deemed necessary, the RO 
should again review the record, including 
the newly obtained evidence, and 
adjudicate the claim on appeal.  If the 
benefit sought on appeal remains denied, 
the veteran and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



